UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 17, 2010 LSI CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 1-10317 94-2712976 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1621 Barber Lane Milpitas, California 95035 (Address of principal executive offices, including zip code) (408) 433-8000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On November 17, 2010, our Board of Directors amended our bylaws to reflect a change of our registered agent in the State of Delawareand to clarify that the Chairman of the Board, if we have a Chairman of the Board and he or she is present, will preside at meetings of our stockholders. Item 9.01Financial Statements and Exhibits. Exhibit No.Description 3.1Bylaws of LSI Corporation -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LSI CORPORATION By: /s/ Bryon Look Bryon Look Executive Vice President, Chief Financial Officer and Chief Administrative Officer Date: November 17, 2010 -3-
